In the

    United States Court of Appeals
                For the Seventh Circuit
No. 13-1459

UNITED STATES OF AMERICA,
                                                  Plaintiff-Appellee,

                                 v.


GILBERT SPILLER,
                                               Defendant-Appellant.

        Appeal from the United States District Court for the
          Northern District of Illinois, Eastern Division.
           No. 11 CR 742 — Charles P. Kocoras, Judge.


 ARGUED SEPTEMBER 27, 2013 — DECIDED OCTOBER 10, 2013


   Before WOOD, Chief Judge, and BAUER and EASTERBROOK,
Circuit Judges.
    BAUER, Circuit Judge. Gilbert Spiller was charged with two
counts of distributing cocaine base, and one count of selling a
firearm to a felon. He pleaded guilty. The government sought
enhanced punishment under 21 U.S.C. § 851 due to Spiller’s
prior felony drug convictions. At sentencing, neither side
objected to the calculated Guidelines range of 262 to 327
months. Spiller’s counsel, however, argued for a below-
2                                                  No. 13-1459

Guidelines sentence, contending that the § 851 enhancement
created an unwarranted sentencing disparity. The district court
imposed a sentence of 240 months. Spiller now appeals
the sentence to this Court, contending the district court
failed to adequately consider his argument concerning the
§ 851 enhancement. We affirm the sentence imposed by the
district court.
                     I. BACKGROUND
    Spiller has a lengthy criminal history. He was first charged
in 1989 at age 13 and found to be a delinquent for attempted
criminal sexual assault. In 1995, he was convicted as an adult
of two counts of aggravated battery with a firearm and one
count of aggravated discharge of a firearm. He was sentenced
to 20 years’ imprisonment, and was released in 2004. In 2005,
while on parole, Spiller was convicted of aggravated battery of
a police officer. In 2006, he was convicted of possession of
heroin, and was convicted for possession of a controlled
substance stemming from two separate arrests in 2007.
    On November 17, 2011, a grand jury returned an indictment
charging Spiller in two counts with distributing more than 28
grams of cocaine base in violation of 21 U.S.C. § 841(a)(1) and
one count of selling a loaded firearm to a felon in violation of
18 U.S.C. § 922(d)(1). On November 18, 2011, the government
filed a notice seeking increased punishment pursuant to
§ 851(a), since Spiller had three prior felony drug convictions.
On September 12, 2012, Spiller pleaded guilty to all three
counts. The presentence investigation report determined that
Spiller was a career offender and so applied the career offender
Guidelines § 4B1.1(b). Together with the § 851 recidivism
No. 13-1459                                                       3

enhancement, the report determined the appropriate Sentenc-
ing Guidelines range to be 262 to 327 months’ imprisonment.
    At sentencing, both sides agreed that the Guidelines range
was correctly calculated. Spiller’s counsel, however, argued
that the § 851 enhancement unreasonably inflated the Guide-
lines range, resulting in an unwarranted sentencing disparity.
After weighing the § 3553(a) factors, the district court sen-
tenced Spiller to 240 months’ imprisonment, as well as an
eight-year term of supervised release. After the sentence
was imposed, Spiller’s counsel asked the court for his position
concerning § 851 and its impact on the Guidelines range. The
district court acknowledged the effect of the § 851 enhance-
ment on Spiller’s sentence, stating, “I am not saying it does not
impact [the sentence], but the sentence I have derived, since it
is below the Guidelines, it is what I think is called for in this
case … given all of the criteria of 3553 and all of the circum-
stances.”
                       II. DISCUSSION
    This Court reviews de novo whether the district court
committed any procedural error during sentencing. United
States v. Gibbs, 578 F.3d 694, 695 (7th Cir. 2009); United States v.
Olmeda-Garcia, 613 F.3d 721, 723 (7th Cir. 2010). A sentencing
court commits procedural error by not adequately explaining
its choice of sentence. United States v. Schlueter, 634 F.3d 965,
966-67 (7th Cir. 2011). While a sentencing court is not required
to explain its view on every argument in mitigation or aggra-
vation, it should give reasons to explain the prison sentence
imposed. United States v. Acosta, 474 F.3d 999, 1003 (7th Cir.
2007). “The sentencing judge should set forth enough to satisfy
4                                                    No. 13-1459

the appellate court that he has considered the parties’ argu-
ments and has a reasoned basis for exercising his own legal
decision making authority.” United States v. Rita, 551 U.S. 338,
356 (2007). However, “as long as the sentencing court considers
the arguments made in mitigation, even if implicitly and
imprecisely, the sentence imposed will be found reasonable.”
United States v. Diekemper, 604 F.3d 345, 355 (7th Cir. 2010).
    The purpose of § 851 is to target recidivism. United States
v. Garcia, 32 F.3d 1017, 1019-20 (7th Cir. 1994). 21 U.S.C.
§ 851(a)(1) states,
     No person who stands convicted of an offense under
     this part shall be sentenced to increased punishment
     by reason of one or more prior convictions, unless
     before trial, or before entry of a plea of guilty, the
     United States attorney files an information with the
     court (and serves a copy of such information on the
     person or counsel for the person) stating in writing
     the previous convictions to be relied upon.
    Here, the government sought a § 851 enhancement based
on Spiller’s prior felony convictions, and Spiller does not
dispute that it was within the government’s discretion to do so.
Instead, Spiller contends that the district court committed
procedural error when it failed to adequately consider the
effect of § 851 on the calculation of the Guidelines range. We
disagree. At sentencing, Spiller asked the district court to “look
at the crime and focus on the crime and put a sentence based
on what other people get for that crime.” The district court
considered Spiller’s argument, but ultimately rejected it,
explaining that “the nature of this defendant trumps and
No. 13-1459                                                     5

overrides and overwhelms the nature of the crime in this case.”
It stated that “[Spiller’s] criminal record is so bad and so
replete with conduct of violence,” that a greater sentence was
warranted. The district court focused heavily on Spiller’s
conviction for the sale of a firearm to a felon, and reasoned that
this merited a longer sentence. It explained, “It is one thing to
sell crack cocaine. It is another to sell a gun that is notably
intended for use to kill business competitors or to maim them
and make the streets safer for the seller of the drugs and not for
society.” The court imposed a below-Guidelines sentence
of 240 months “in major recognition of the nature of the crime,
and the crack/powder disparity,” but explained that a longer
sentence was necessary due to Spiller’s extensive criminal
history. Though the district court never explicitly addressed
Spiller’s § 851 argument, it did so implicitly, and performed
the requisite analysis. The court provided a reasoned explana-
tion of the 240-month sentence it imposed, which was 22
months below the recommended Guidelines range. The court
committed no error, and we AFFIRM.